930 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daisy A. MILLER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 90-2176.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 8, 1991.Decided April 11, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-90-1082-N)
Lee Edward Wilder, Rutter & Montagna, Norfolk, Va.  (Argued), for appellant;  John H. Klein, Rutter & Montagna, Norfolk, Va., on brief.
Robert S. Drum, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa.  (Argued), for appellee;  Eileen Bradley, Chief Counsel, Region III, William Reeser, Supervisory Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa., Henry E. Hudson, United States Attorney, J. Phillip Krajewski, Assistant United States Attorney, Norfolk, Va., on brief.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Daisy A. Miller appeals a judgment of the district court affirming the administrative denial of her application for disability insurance benefits under the Social Security Act.  We find that the denial is supported by substantial evidence, and we therefore affirm.


2
Miller is a 56 year old woman who was most recently employed as a custodian.  In her initial application for disability insurance benefits, Miller alleged that problems with her back, legs, hips, and hands prevented her from performing any substantial gainful activity.  However, a physician at the Virginia state disability agency reviewed the medical evidence submitted by Miller's treating doctors and concluded that Miller retained the ability to perform light work.  The Secretary of Health and Human Services (Secretary) therefore denied Miller's initial application and denied her application again upon reconsideration.


3
Miller appealed to an administrative law judge, who concluded that Miller was not entitled to disability insurance benefits because she retained the capacity to perform light work.  After the Appeals Council denied Miller's request for discretionary review, the administrative law judge's decision became the final decision of the Secretary.  Miller then filed a civil action pursuant to 42 U.S.C. Sec. 405(g) to obtain judicial review of the decision in district court.  The district court found that the Secretary's decision was supported by substantial evidence and granted the Secretary's motion for summary judgment.  This appeal timely followed.


4
Both the administrative law judge and the district court carefully examined and analyzed the medical evidence in the record.  After following the Code of Federal Regulations procedure for evaluating disability, 20 C.F.R. Sec. 404.1520, the administrative law judge concluded that Miller was not under a disability as defined in the relevant section of the Code because she retained the ability to perform light work.  In reaching that conclusion, the administrative law judge relied on electromylographic studies and on sensory, motor, and reflex tests which all produced normal findings.  While the administrative law judge considered Miller's testimony of subjective pain, he also gave weight to her testimony that she was able to perform light housework as well as cooking and shopping.


5
Substantial evidence therefore supports the denial of Miller's application for disability insurance benefits.  Accordingly, we affirm for reasons adequately stated by the district court.


6
AFFIRMED.